Case 1:19-cv-00958-TWP-DLP Document 112 Filed 04/17/20 Page 1 of 1 PageID #: 1263




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION
 WILLIAM BARNHOUSE,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )       Case No.: 1:19-cv-00958-TWP-DLP
                                                    )
 CITY OF MUNCIE, FONDA KING,                        )
 STEVE STEWART, GORDON WATTERS,                     )
 JOSEPH TODD, STEVE BLEVINS,                        )
 DONALD BAILEY, TERRY WINTERS,                      )
 CARL SOBIERALSKI, AS-YET                           )
 UNIDENTIFIED MUNCIE POLICE                         )
 OFFICERS, and AS-YET UNIDENTIFIED                  )
 EMPLOYEES OF THE INDIANA STATE                     )
 POLICE CRIME LAB,                                  )
                                                    )
                Defendants.                         )
                                     NOTICE OF APPEARANCE

       To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in this case for Non-Party, the State of Indiana Delaware

County Prosecutor’s Office.

       I certify that I am admitted to practice in this Court.

                                                            Respectfully submitted,

                                                            CURTIS T. HILL, Jr.
                                                            Indiana Attorney General
                                                            Attorney No. 13999-20

Dated: April 17, 2020                         By:           Aleksandrina P. Pratt
                                                            Deputy Attorney General
                                                            Attorney No. 34377-49

OFFICE OF ATTORNEY GENERAL
302 West Washington St., IGCS – 5th Floor
Indianapolis, IN 46204-2770
Telephone: (317) 232-4849
Facsimile: (317) 232-7979
E-mail: Aleksandrina.Pratt@atg.in.gov

                                                        1
